Citation Nr: 1126823	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increase in the "staged" ratings (of 20 percent prior to November 10, 2008 and 40 percent from that date) for low back strain with degenerative disc disease (DDD) and foraminal stenosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that continued a 0 percent rating for the low back disability.  A May 2007 rating decision assigned a 20 percent rating, effective February 21, 2006 (the date of the claim for increase).  In July 2008, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In September 2008 the Board remanded the case for additional development.  A November 2008 rating decision increased the rating for the Veteran's back disability to 40 percent, effective November 10, 2008.  As the rating assigned is less than the maximum provided under the applicable criteria (and since the Veteran has not expressed satisfaction with the rating), it does not represent a complete grant of the benefit sought, and the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that both stages of the rating are on appeal.  

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. Prior to May 4, 2008 the Veteran's low back disability was manifested by impairment no greater than limitation of forward flexion of the thoracolumbar spine to 40 degrees; separately ratable neurological symptoms or incapacitating episodes of intervertebral disc syndrome (IDS) were not shown.

2. At no time since May 4, 2008 is the Veteran's low back disability shown to have been manifested by separately ratable neurological symptoms, unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IDS having a total duration of at least 6 weeks within the past 12 months.


CONCLUSION OF LAW

The Veteran's service-connected thoracolumbar spine disability warrants a 40 percent rating from the earlier effective date of May 4, 2008; a rating in excess of 40 percent is not warranted at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code (Code) 5237 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A February 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An April 2006 letter informed the Veteran of rating and effective date criteria.  A May 2007 supplemental statement of the case (SOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in November 2008.  The examination report is adequate for rating purposes as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

The Board finds that there has been substantial compliance with its September 2008 remand instructions as the Veteran was afforded an adequate VA examination and updated VA treatment records were secured.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected low back disability has been diagnosed as low back strain with degenerative disc disease (DDD) and foraminal stenosis.  Consequently, the disability may be rated under Codes 5237 (for lumbosacral strain) or 5243(for intervertebral disc syndrome (IDS).  Code 5237 provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula); Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These criteria will apply for Codes 5235-5243, unless Code 5243 is evaluated under the Formula for Rating IDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.
There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation. The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Rating IDS under the Formula for Rating Based on Incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran sustained a back injury in service.  A February 1969 rating decision granted service connection for the low back disability rated 0 percent, effective August 10, 1968.  Interim rating decisions granted the "staged" ratings noted above.  The Veteran's claim for increase was received in February 2006.   

A March 2006 private outpatient treatment record notes that the Veteran's lumbar spine range of motion was recorded as: "Flexion 25%, Extension 5%, Left lateral flexion 10%, Right lateral flexion 5%."
On July 2006 VA examination the Veteran reported worsening ache, pain, soreness, and tenderness in the back with leg pain. The examiner noted a pre-existing peroneal nerve injury in the left leg (not related to the low back).  The Veteran reported radiation of pain into the legs.  He reported he used a cane, but not a back brace and was unable to work due to the condition.  Examination of the back showed no obvious deformity, but tenderness, soreness, and pain on palpation.  Range of motion testing revealed forward flexion to 55 degrees, extension to 0 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 20 degrees with pain throughout.  Repetitive use did not cause increased aches, pains, soreness, tenderness, or fatigability.  No other changes or flare-ups were noted.  There was painful motion and tenderness without muscle spasms.  There were no other neurological abnormalities other than a pre-existing peroneal nerve injury noted.  The Veteran did not report incapacitating episodes in the year prior.  The diagnosis was low back strain with lumbar DDD and stenosis.  

On March 2007 VA examination the Veteran reported aching pains, soreness, and tenderness of the lumbar spine.  Repetitive use, bending, and lifting irritated his back.  He reported some leg pain but the examiner noted that he also had an old nerve injury to the left leg.  It was noted that the Veteran wore a lumbosacral corset to walk and was retired.  Examination of the back revealed soreness and tenderness to palpation.  Range of motion testing revealed forward flexion to 40 degrees, extension to 0 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees with pain throughout ranges of motion.  Repetitive use caused increasing symptomatology but no change in range of motion was noted.  Painful motion, spasm, and tenderness were noted across the lumbar spine.  Sensory examination noted positive straight leg raising on the left, otherwise intact.  There were no incapacitating episodes reported in the year prior.  The diagnosis was lumbosacral strain with DDD.      

A May 4, 2008 private outpatient treatment record notes that the Veteran had not worked secondary to back pain.  Range of motion testing of the "trunk" revealed forward flexion to 20 degrees, extension to 10 degrees, bilateral side bending to 10 degrees, and bilateral rotation to 10 degrees.  There was tenderness to palpation along the right lumbar para-spinals.  The Veteran "complained of decreased radiculopathy in the [right lower extremity]."    

At the July 2008 Travel Board hearing the Veteran testified that there were times that his back symptoms were so severe that he had to lay down or a doctor recommended bed rest.  He noted that occasionally his back pain caused him to lay down on something flat (like the floor) and crawl up into a fetal position to alleviate the pain.  He stated that he wanted a 100 percent rating and that he wore a lumbar corset "all the time" and had neurological symptoms in his legs.    

On November 10, 2008 VA examination the Veteran reported persistent back pain which had become worse over the years, with increased aching, pain, soreness, tenderness, and limited endurance on standing and walking.  The Veteran reported he experienced right leg pain and used a back brace and cane.  The examiner noted that the Veteran "has been disabled, has not worked for a couple of years because of it, but he also has cardiopulmonary problems."  Range of motion testing of the thoracolumbar spine revealed: forward flexion to 25 degrees, extension to 0 degrees, bilateral lateral flexion to 10 degrees, and bilateral rotation to 10 degrees.  Repetitive range of motion caused increased pain with no change in range of motion noted.  The examiner noted that flare-ups occurred with heavy use or prolonged standing and bending.  There was painful motion, spasm, and tenderness throughout the lumbar spine.  Sensory-motor examination revealed positive straight leg raising causing back pain with equal strength and a bit of decreased sensation in the right leg as compared to the left.  The Veteran reported 2 incapacitating episodes in the past year lasting 2 to 3 days each.  The diagnosis was lumbar strain with lumbar spine DDD.       

	Prior to May 4, 2008

Prior to May 4, 2008 the Veteran's low back disability was manifested by limitation of forward flexion of the thoracolumbar spine to no less than 40 degrees (See the March 2007 VA examination report).  The thoracolumbar spine was not ankylosed.  There was no diagnosis of any separately ratable neurological symptoms attributable to the low back disability.  The medical evidence of record does not show nor does the Veteran allege he had incapacitating episodes during this period.  Consequently, the next higher (40 percent) rating under the General Formula criteria or based on incapacitating episodes is not warranted prior to May 4, 2008.  As there were no separate compensable neurological symptoms identified, a separate rating for such is not warranted.  

	From May 4, 2008 

A May 4, 2008 private outpatient treatment record shows that forward flexion of the Veteran's thoracolumbar spine was limited to 20 degrees.  As such limitation warrants a 40 percent rating under the General Formula; such rating is warranted from the examination date.  There remains for consideration whether a rating in excess of 40 percent is warranted for any period of time from May 4, 2008.  

The medical evidence of record does not show any ankylosis of the thoracolumbar spine, much less the unfavorable ankylosis that would warrant the next higher, 50 percent, rating.  Hence, the next higher (50 percent) rating under the General Formula criteria is not warranted at any time during the appeal period.  

At the July 2008 Travel Board hearing the Veteran testified that his back symptoms were so severe that at times a doctor recommended bed rest.  On November 2008 VA examination, it was noted that the Veteran had two incapacitating episodes in the past year lasting 2 to 3 days each.  Assuming for purposes of this appeal only that these periods were physician prescribed bed-rest (which the medical evidence of record does not actually show), they would not warrant a rating in excess of 40 percent based on incapacitating episodes.  At no time is the Veteran shown to have required physician prescribed bed rest due to incapacitating episodes having a total duration of at least 6 weeks within a 12 month period.  Consequently, a rating in excess of 40 percent based on incapacitating episodes is not warranted. 

The May 4, 2008 private outpatient treatment record notes that the Veteran "complained of decreased radiculopathy in the [right lower extremity.]"  Inasmuch as radiculopathy is defined as "disease of the nerve roots"; see Dorland's, 31st Ed. (2007) at 1595, decreased radiculopathy would mean that the Veteran had improvement..  Significantly, extensive neurological evaluations prior to and after this notation did not reveal any right lower extremity radiculopathy.  The Board finds the objective clinical findings (with no diagnosis of lower extremity radiculopathy) on three VA examinations conducted to evaluate the low back disability to be of greater probative value regarding whether the Veteran has separately ratable lower extremity neurological manifestations of his low back disability than the isolated private treatment record notation of  the Veteran's complaint.  As there is no further notation of any neurological manifestations of the low back disability in the record, the Board finds that a separate rating for such manifestations is not warranted.  

In summary, a 40 percent (but no higher) schedular rating is warranted for the Veteran's low back disability from the earlier effective date of May 4, 2008; a rating in excess of 40 percent is not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to low back disability that are not encompassed by the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate.  Furthermore, the disability picture presented by the low back disability is not shown to be exceptional.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A "staged" increased (to 40 percent, but no higher) rating is granted for the Veteran's low back disability from the earlier effective date of May 4, 2008, subject to the regulations governing payment of monetary awards; a rating in excess of 40 percent is denied. 



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.

Here, while the Veteran had previously offered varying reports of being precluded from working due to disability and being retired, the November 2008 VA examination notes that the Veteran has been disabled (due to his back disability) and had not worked for a couple of years because of it (but also has cardiopulmonary problems).  Hence, the matter of entitlement to a TDIU rating is raised by the record.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Board is aware that the schedular requirements for a TDIU are not met.  Nevertheless, 38 C.F.R. § 4.16(b) remains for consideration. 

Accordingly, the case is REMANDED for the following:

The RO should fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If the determination is not favorable to the Veteran, and if he timely files a notice of disagreement, the RO should issue an appropriate SOC in the matter and afford the Veteran and his representative the opportunity to respond.  If this occurs, the matter should be returned to the Board.  The Veteran should be advised that this matter will only be before the Board if he disagrees with a negative determination and perfects his appeal after an SOC is issued.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


